                                  Case 1:20-cv-10617-WGY Document 192-1 Filed 05/29/20 Page 1 of 3




                                                                  COVID - 19
                                                                   Inmates
                                                                            Pre-Trial,   Date     Quarantine
                                                                   Male /   Sent., or Quarantined     d            Date       Date        Date         Date
Last Name           First Name   CIN #      DOB        Location    Female      ICE      Started     Ended         Tested     Negative    Positive     Cleared
Taylor              Rayon        198655   6/16/1983      ICE        Male      2E      5/13/2020                  REFUSED
Tabia               Guillaume    195144   3/10/1981      ICE        Male      2E      5/13/2020                  REFUSED
Martinez Salazar    Patricio     195277   11/21/1989     ICE        Male      2E      5/13/2020                  REFUSED
Lopez               Emmanuel     125583   8/11/1985      ICE        Male      2E      5/13/2020                  REFUSED
Bonilla-Ochoa       Jhony        198723   2/10/1986      ICE        Male      2E      5/13/2020                  REFUSED
Ssekabazi           Nathaniel    197776   12/16/1993     ICE        Male      2E      5/13/2020   ref 2nd test   5/1/2020    5/4/2020               ref. 2nd test
Blanco              Matias       197010    8/1/1998      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Castillo-Martinez   Jairo        197144    5/3/1977      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Domingo-Mendez      Jeremias     198845   7/29/1989      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Sis Duarte          Carlos       198682   3/11/1999      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Ixcoy-Hernandez     Santos       198055   2/20/1986      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Gomes               Nuelson      194251   8/20/1992      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Ohenhen             Augustine    198221   8/14/1987      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Augustin            Smith        192892   10/27/1983     ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Tarax-Villeda       Braya        198900   4/28/1997      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Amado               Antonio      191396   10/10/1970     ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
DaRocha             Edlander     197242    7/6/1979      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Villalta Cruz       Edwin        197152   3/22/1973      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Delapaz             Gabri        187176    9/7/1991      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Sanchez             Juan         198899   3/21/1986      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Guillermo           Darlin       198348   7/30/1982      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Mutare              Alois        178732   1/15/1978      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Fernandes           Joao         125755   11/5/1981      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Dias                Amiry        197922   8/20/1997      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Abdi Ali            Liban        198712   7/30/1991      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Perdomo-Vizcaino    Rafael       197662   8/25/1980      ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Rubio-Suarez        Agustin      198174   10/20/1986     ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
Mullings            Terrano      197257   12/29/1996     ICE        Male      2E      5/13/2020                  5/13/2020   5/15/2020
                                       Case 1:20-cv-10617-WGY Document 192-1 Filed 05/29/20 Page 2 of 3


Gomes               Marcio            197292   8/30/1983     ICE      Male     2E     5/13/2020               5/13/2020   5/15/2020
Williams            Keith             198630   11/30/1964    ICE      Male     2E     5/13/2020               5/13/2020   5/15/2020
Hategekimana        Frederick         196819   12/20/1980    ICE      Male     2E     5/13/2020               5/13/2020   5/15/2020
Thandokuhle         Masimula          197611   10/17/1976    ICE      Male     EA     5/13/2020               REFUSED
Bengu Blocker       Thembelihle       194963   10/27/1987    ICE      Female   EB     5/13/2020               5/13/2020   5/16/2020
Savino              Maria Celimen     195256    3/5/1974     ICE      Female   EB     5/13/2020               5/13/2020   5/16/2020
Guerrero            Altagracia Baez   198906   5/27/1992     ICE      Female   EB     5/13/2020               5/13/2020   5/16/2020
Tep                 Samnang           196950    6/1/1985     ICE      Male     EC     5/13/2020               5/16/2020   5/19/2020

Shaban              Hamzeh            196317   9/11/1986     ICE      Male     ED     5/13/2020               REFUSED
Hussein             Ahmed             197826    1/5/1986    ICE - B   Male     ICE    3/31/2020   4/6/2020    4/1/2020    4/1/2020                 4/6/2020
Baez Guerrero       Altagracia        198906   5/27/1992      EB      Female   ICE    4/10/2020   4/13/2020   4/10/2020   4/13/2020               4/13/2020
Bonilla-Ochoa       Jhony             198723   2/10/1986     HSU      Male     ICE    4/17/2020   4/22/2020   4/17/2020   4/20/2020               4/21/2020
Castillo-Martinez   Jairo             197144    5/3/1977      2E      Male     ICE    4/17/2020   4/22/2020   5/13/2020   5/15/2020               4/22/2020
Dias                Amiry             197922   8/20/1997      2E      Male     ICE    4/17/2020   4/22/2020                                       4/22/2020
Delapaz             Gabri             187176    9/7/1991      2E      Male     ICE    4/17/2020   4/22/2020               5/15/2020               4/22/2020
Abdi                Liban             198712   7/30/1991      2E      Male     ICE    4/17/2020   4/22/2020                                       4/22/2020


Monteiro            Alessandro        197709    5/7/1972    ICE - A   Male     ICE   ER 4/24/2020 4/26/2020   4/24/2020   4/26/2020               4/27/2020
Ssekabazi           Nathaniel         197776   12/16/1993    HSU      Male     ICE    5/1/2020    5/5/2020    5/1/2020    5/4/2020                 5/5/2020
Battistotti         Marco             198744    8/6/1966      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Fall                Abdoulaye         195877   9/15/1984      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Guallan-Tixi        Diego             198213   12/1/1991      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Hassan              Ahmed             197826    1/5/1986      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Illicachi-Shigla    Juan              198299   3/14/1989      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Lewis               Conroy            196815    6/3/1989      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Pillco              Mario             197934    8/2/1989      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Prado Jr            Flavio            195838   10/13/1978     EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
                                                                                                                                                 re-swabbed
                                                                                                                                                 5/7/2020 -
Bonnilla-Garcia     Darwin            197694   8/15/1992      ED      Male     ICE    5/1/2020                5/1/2020    5/9/2020    5/4/2020   NEGATIVE

Miranda-Tapia       German            198718   5/28/1984      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Allen               Jamareh           176196   7/25/1995      HA      Male     ICE    5/2/2020                5/2/2020    5/6/2020                5/19/2020

Wafula              Lloyd             196784   7/15/1995      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Menjivar-Rojas      Carlos            196644   5/22/1975      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
Armijos             Segundo           198225   8/20/1970      EE      Male     ICE    5/1/2020                5/4/2020    5/6/2020
                                    Case 1:20-cv-10617-WGY Document 192-1 Filed 05/29/20 Page 3 of 3


Lima                Jucinei        198734   6/26/1970      EC       Male   ICE   5/4/2020                5/4/2020    5/6/2020
Tejada-Alarcon      Eduardo        198710   10/14/1976     EC       Male   ICE   5/4/2020                5/4/2020    5/6/2020
Alvarez-Silva       Oscar          198811    9/7/1983      EC       Male   ICE   5/4/2020                5/4/2020    5/6/2020
Amador Galindo      Diego          197021    1/5/2000    Released   Male   ICE   5/4/2020    5/11/2020   5/4/2020    5/6/2020    5/11/2020
Laul                Garang         198316   11/27/1987     EE       Male   ICE   5/4/2020                5/4/2020    5/6/2020

Soe                 Aaron          197434   5/10/1992      EE       Male   ICE   5/4/2020                5/4/2020    5/6/2020
Mcmenamin           Darcy          197670   8/16/1975      EE       Male   ICE   5/4/2020                5/8/2020    5/12/2020
Ixcuna              Miguel         168302   12/24/1979     EC       Male   ICE   5/4/2020                5/8/2020    5/12/2020
Martins             Edson          197559    7/8/1981      EC       Male   ICE   5/4/2020                5/8/2020    5/12/2020

Okoli               Cyril          197253   6/14/1985      EC       Male   ICE   5/4/2020                5/12/2020   5/15/2020
Promotor-DominguezAbel             198195    1/6/1974      EC       Male   ICE   5/4/2020                5/8/2020    5/12/2020
Lopez               Javier         191620   4/22/1991      EE       Male   ICE   5/4/2020                5/8/2020    5/12/2020
Da Graca            Aires          158279   7/17/1976      EC       Male   ICE   5/9/2020                5/9/2020    5/12/2020
De Carvalho         Janito         197664    1/6/1980      EC       Male   ICE   5/9/2020                5/9/2020    5/12/2020
Doe                 Isaac          197096    6/8/1994      EC       Male   ICE   5/9/2020                5/9/2020    5/12/2020
Monteiro            Alessandro     197709    5/7/1972      ED       Male   ICE   5/9/2020                5/9/2020    5/12/2020
Ofosuhene           Jerry          195827   8/17/1980      ED       Male   ICE   5/9/2020                5/9/2020    5/12/2020
Dodieu              Woodly         171111   9/29/1991      2E       Male   ICE   5/11/2020               5/11/2020   5/13/2020
Bassyoui            Mohamad        197852   9/25/1989     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
Gonzalez Victorio   Abelardo       197199   7/19/1982     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
Guerra Nolasco      Marco Tulio    198679    5/6/1987     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020

Guzman-Figueroa     Metodio        198667   2/14/1990     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
Hernandez-Andino    Oscar          198474   7/21/1981     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020

Leach               Damion Dacosta 198785    7/4/1984     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
Maina               Jesse          198000    4/4/1990     ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
Reyes-Batista       Amaury         197869   10/28/1976    ICE A     Male   ICE   5/12/2020               5/12/2020   5/13/2020
